FILED

UNITEI) sTATEs DISTR1CT coURT A\§ 2 § 2|)|2
FoR THE DISTRICT oF COLUMBIA

°;'.'.‘..t¢;.~‘s»‘€:‘é".,:‘.;"“

)

MICHAEL K. CIACCI, )
Petitioner, §

v. § Civil Action No. 12-1079

UNITED STATES, et al., §
Respondents. §

)

MEMORANDUM OPINION

By Order entered on July 3, 2012, within 30 days petitioner was to submit a certified
copy of his trust fund account statement (or institutional equivalent), including the supporting
ledger sheets, for the six-month period immediately preceding the filing of this pleading,
obtained from the appropriate official of each prison at which plaintiff is or was confined.l 28
U.S.C. § 19l5. The deadline has passed. Although petitioner has submitted an additional
document titled "Amended Complaint; Motion for Appointed Counsel; Motion to Release

Custody,” to date, he neither has submitted the required financi information nor has paid the

  

Petitioner was detained at the D.C. Jail at the time he filed his petition for a writ of habeas corpus.